Citation Nr: 1810880	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 70 percent for service-connected anxiety disorder.  


REPRESENTATION

Veteran represented by:	Michael J. Kelly, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to October 2004.  Her awards include the Army Commendation Medal, Global War on Terrorism Expeditionary Medal, and the Korea Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In February 2017, the Board increased the rating for anxiety disorder to 70 percent, effective January 5, 2010, and granted a TDIU, effective January 5, 2010.  The Board remanded the issue of entitlement to a rating in excess of 70 percent for anxiety disorder for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In March 2017 and December 2017 rating decisions, the RO declined to effectuate the grant of TDIU because the Veteran did not file a VA Form 21-8940.  As the issue of entitlement to a TDIU was raised as part and parcel of the claim for an increased rating for anxiety disorder that was previously adjudicated by the Board in February 2017, a VA Form 21-8940 was not necessary and is underscored by the Board's finding that the Veteran's employment during the appeal period was representative of marginal employment.  As such, the Board finds the declination to effectuate the Board's award of TDIU to have been in error, and the AOJ should thus take action to effectuate the award.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  


FINDING OF FACT

The Veteran's anxiety disorder is manifested by occupational and social impairment with deficiencies in the areas of work, family relations, and mood, but is not productive of total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for service-connected anxiety disorder are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).  

The Veteran's anxiety disorder is currently rated as 70 percent disabling under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9400.  The relevant rating criteria are set forth below.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

In accordance with the Board's February 2017 remand instructions, the Veteran was scheduled for VA examination in December 2017 to determine the current severity of her service-connected anxiety disorder.  She did not report for the examination.

The file contains an internal VA report for the scheduled VA examination which lists the Veteran's current address.  There is no evidence of returned mail.  While review of the electronic file does not reveal a copy of a letter notifying the Veteran of this scheduled examination, neither the Veteran nor her representative has asserted that the failure to appear was due to a lack of advance notice of the scheduled examination.  The Veteran's representative has not raised such a contention in his February 2018 correspondence.  In that correspondence, the Veteran's representative did not indicate that the Veteran failed to receive notice of the examination, provide any explanation for the Veteran's failure to appear, or even request that the Veteran be scheduled for another examination.  Moreover, the Veteran was informed in a December 2017 SSOC that she failed to report for the examination, and she has not indicated a willingness to do so, nor has she claimed that she did not receive notice of the examination or provided good cause for her failure to appear.  Accordingly, absent any other evidence to the contrary, the Board finds that the Veteran received sufficient notification in advance of the VA examination scheduled on December 18, 2017.  In this regard, the Board is relying upon the presumption of administrative regularity in finding that the Veteran was properly notified of the scheduled VA examination. 

The Board acknowledges the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decision in Kyhn v. Shinseki, which struck down the lower Court's reliance on the presumption of regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010)).  Notably, the appellant in Kyhn expressly argued that he had been unable to attend the scheduled VA examination because proper advance notice had not been provided.  The Federal Circuit then ruled that, in such an instance, VA could not rely on evidence outside the record that was before the agency-specifically, the post-hoc affidavits of AOJ employees-in establishing that the agency "had a regular practice of providing [advance] notice of VA examinations."  Kyhn, 716 F.3d at 577.

In this case, in contrast with the facts in Kyhn, neither the Veteran nor the representative has argued that there was improper notice in advance of the scheduled VA examination.  It thus follows that this case more closely resembles the facts in Baxter v. Principi, 17 Vet. App. 407 (2004), wherein an appellant "assiduously avoided" raising the question of whether VA had properly discharged its official notification duties.  Baxter, 17 Vet. App. at 410.  Consequently, the Court in Baxter held "that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question."  Id. at 411.  Significantly, the holding in Baxter was cited approvingly by the Court when it revisited the Kyhn case at the direction of the Federal Circuit.  See Kyhn v. Shinseki, 26 Vet. App. 371, 374 (2013) (noting that the "Secretary correctly states that Baxter 'holds that the Board need not examine whether the presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he did not receive the document in question'").  Thus, applying the holding of Baxter to the facts presented in the instant case, the Board finds no need to consider whether the presumption of regularity has been rebutted, namely, because neither the Veteran nor her representative has argued that there was a lack of notice, or insufficient notice, of the December 2017 VA examination.

Pursuant to the February 2017 remand directives, VA attempted to obtain additional treatment records, including updated VA treatment records and private treatment records from Fitzgibbon Hospital and Phoenix Health Programs.  Although an authorized release form (VA 21-4142), updated VA treatment records, and private records from Fitzgibbon Hospital were obtained, VA was unable to obtain records from Phoenix Health Programs.  On May 24, 2017 and June 7, 2017, VA requested records from Phoenix Health Programs.  On June 9, 2017, VA notified the Veteran that it was unable to obtain these records and advised her to send any relevant evidence.  There is no evidence of returned mail.  As of this date, no records from Phoenix Health Programs have been received.  See VA Form 27-0820, Report of General Information.  The Board finds that VA made at least two good faith attempts to obtain non-federal records.  See 38 C.F.R. § 3.159 (c)(1); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street); Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the Veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him").  In light of the foregoing, the Board finds that the duty to assist has been satisfied.

As such, this claim for increase for service-connected anxiety disorder must be decided based upon the evidence of record. 

Turning to the relevant evidence, the Board finds that the Veteran's symptoms did not at any time more nearly approximate the total occupational and social impairment required for a 100 percent rating.  The March 2010 examiner did not note that the Veteran's symptoms cause total occupational and social impairment, and in fact opined that the Veteran had mostly moderate but occasionally serious symptoms.  Moreover, the medical treatment of record does not reflect that the Veteran has demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  Persistent delusions or hallucinations have not been shown, nor has that Veteran been shown to have gross impairment in thought processes or communication, inappropriate behavior, an inability to perform activities of daily living, or any of the other markers of total occupational and social impairment due to his service-connected major anxiety disorder.  The evidence also did not reflect that the Veteran has disorientation to time or place, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform activities of daily living, or memory loss for names of close relatives, own occupation, or own name.  As such, the Board concludes that the evidence of record does not support a rating of 100 percent - the highest disability evaluation available.

Regarding occupational impairment, the Board acknowledges that the Veteran has not worked since October 2009 and that some degree of occupational impairment due to her anxiety disorder is clearly evidenced by the record.  Indeed, the Board granted entitlement to a TDIU, effective January 5, 2010, in its February 2017 decision.  However, a finding that the Veteran's service-connected anxiety disorder causes some degree of occupational impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms that are of similar duration, frequency, and severity that would warrant finding that the Veteran is totally occupationally and socially impaired.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

As such, the Board finds that a rating in excess of 70 percent for the Veteran's anxiety disorder is not warranted.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim for an increased rating for anxiety disorder is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that currently assigned.  See 38 U.S.C. § 5107 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
 

ORDER

A rating in excess of 70 percent for service-connected anxiety disorder is denied. 



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


